FILE COPY



 Kathryne VauseAppellant/s                                         Liberty Insurance Corporation
                                                                          and Justin A. /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2014

                                      No. 04-13-00614-CV

                                       Kathryne VAUSE,
                                           Appellant

                                                v.

               LIBERTY INSURANCE CORPORATION and Justin A. Smith,
                                  Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 07-2231-CV
                                William Old, Judge Presiding


                                         ORDER
       Appellant’s brief was due to be filed on December 12, 2013. This court granted
Appellant’s first, second, and third motions for extension of time to file the brief until February
24, 2014. In our January 28, 2014 order, we warned Appellant that “NO FURTHER
EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL BE GRANTED.” We
also warned that “[i]f Appellant fails to file the brief as ordered, the court may dismiss this
appeal for want of prosecution.” Appellant did not file the brief as ordered.
        On February 24, 2014, Appellant’s counsel filed an unopposed fourth motion for
extension of time to file the brief until March 26, 2014, for a total extension of 104 days. In the
motion, counsel described his recent major surgery and delayed recovery. As an unopposed
motion, counsel’s explanations are reasonable to justify a further extension up to, but not further
than, the requested date. See TEX. R. APP. P. 10.5(b).
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than March 26, 2014. See TEX. R. APP. P. 38.6(d). NO FURTHER EXTENSIONS OF
TIME TO FILE APPELLANT’S BRIEF WILL BE GRANTED. If Appellant fails to file the
brief as ordered, the court may dismiss this appeal. See id. R. 38.8(a)(1), 42.3(b), (c).
                                                                             FILE COPY




                                              ___________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court